Case: 13-10078       Document: 00512380342         Page: 1     Date Filed: 09/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 20, 2013

                                     No. 13-10078                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



ANNA JOYCE WILTSE

                                                  Plaintiff - Appellant
v.

CARRINGTON MORTGAGE SERVICES, L.L.C.

                                                  Defendant - Appellee



               Appeal from the United States District Court for the
                           Northern District of Texas
                            USDC No. 4:12-CV-0680


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Anna Joyce Wiltse brought an action against Carrington Mortgage
Services in Texas state court, seeking a declaratory judgment that Carrington’s
lien on her home is invalid. Wiltse alleges that the lien, which secures a $68,000
loan, is invalid due to noncompliance with Article XVI, Section 50(a)(6) of the
Texas Constitution. Specifically, Wiltse alleges that the amount of the loan was
greater than eighty percent of the fair market value of her home, and that she


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10078    Document: 00512380342     Page: 2   Date Filed: 09/20/2013



                                 No. 13-10078

was charged more than three percent of the loan’s value for closing fees.
Carrington removed the case to federal court and moved to dismiss Wiltse’s
claim as time-barred. Carrington argued that the four-year residual limitations
period of Texas Civil Practice and Remedies Code section 16.051, which applies
to “[e]very action for which there is no express limitations period, except an
action for the recovery of real property,” is applicable to Wiltse’s claim. The
district court granted Carrington’s motion and dismissed Wiltse’s claim.
      On appeal, Wiltse argues that the residual limitations period does not
apply to an action under Article XVI, Section 50(a)(6) of the Texas Constitution.
However, as Wiltse recognizes, this argument is foreclosed by our holding in
Priester v. JP Morgan Chase Bank, N.A., 708 F.3d 667, 673-74 (5th Cir. 2013).
Accordingly, we AFFIRM the judgment of the district court.




                                       2